Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Yun Choe on 6/3/2022.

The application has been amended as follows: 

Replace claim 13 by - 
13. 	(Currently Amended) A needle-type endoscope comprising:
a camera tube having an image capturing means accommodated therein; 
a needle covering the camera tube from the outside and having a sharp tip (110) formed on a front end thereof to make an incision in a human body; and 
a handle coupled to the needle having the camera tube accommodated therein,
wherein, 
a length of the camera tube is formed to be longer than a length of the needle;
the sharp tip (110) has an end portion provided with an inclined portion (111) for preventing damage due to manipulation of the endoscope after being inserted into a human body; 
the inclined portion (111) is close to or in contact with one surface of the camera tube 100 when the camera tube (100) moves forward;
the needle has a straight cylindrical body from the sharp tip on one end to said handle on the other end-; 
the camera tube is provided with a fixing projection protruding on one surface thereof,
wherein the fixing projection is provided in such a manner as to be engaged with the inclined portion in a state in which the camera tube goes past the inclined portion when moving forward thereby preventing the camera tube from moving backward; 
the sharp tip is bent and inclined towards the central axis of the needle; and
said inclined portion (111) includes a first straight inclined portion and a second straight inclined portion which meet at a common vertex.

Replace claim 15 by -
The needle-type endoscope of claim 14, wherein the fixing groove is provided in such a manner as to be engaged with the inclined portion when the camera tube moves forward thereby preventing the camera tube from moving backward.

Reasons for Allowance
The reasons for allowance is stated in the Non-final Office Action dated 01/28/2022 page 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795